DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  However, no English language translation of the priority document has been received in this application.

Preliminary Amendment
This office action is responsive to the amendment filed on December 12, 2019.  As directed by the amendment: the specification has been amended.  Thus, claims 1-13 are presently pending in the application.

Information Disclosure Statement
The information disclosure statement filed December 13, 2019, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, no English language copy of the International Search Report for PCT/KR2018/007774 has been received.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “compression device wrapping around limbs of a subject” of claim 1 line 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because in Fig. 1, the “controller” is missing the appropriate reference character “40” and a corresponding leader line.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "2" in Para. [0052] lines 1-2 and "22" in Para. [0053] line 1 have both been used to designate the “user intention input unit.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because line 1 contains the implied language “the present invention relates.”  The abstract of the disclosure is objected to because line 5 contains the legal phraseology “comprising.”
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Para. [0047] line 3 reads “a photophethysmography sensor,” but is suggested to read --a photoplethysmography sensor-- to correct a typographical error.
Appropriate correction is required.

Claim Objections
Claims 1, 2, 7, 8, 10, 12, and 13 are objected to because of the following informalities:
Claim 1 line 10 reads “configure personalized,” but is suggested to read --the controller further configured to personalize-- for grammatical flow.
Claim 1 line 12 reads “and control,” but is suggested to read --and the controller controls-- for grammatical flow.
Claim 2 line 3 reads “the test intensity,” but is suggested to read --the predetermined test intensity-- for consistent claim terminology throughout.
Claim 7 lines 8-9 read “when the biosignals received from the biosignals sensing device corresponds,” but is suggested to read --when the biosignals received from the biosignals sensing device correspond-- for grammatical correctness.
Claim 8 line 10 reads “reach predetermined stress reference values,” but is suggested to read --reach the predetermined stress reference values-- to conform with current US practice.
Claim 10 line 6 reads “and controls the compression device,” but is suggested to read --and the controller controls the compression device-- for grammatical flow.
Claim 10 line 7 reads “of the calculated timing control signal,” but is suggested to read --of the calculated compression/decompression timing control signal-- for consistent claim terminology throughout.
Claim 12 line 6 reads “the method comprising,” but is suggested to read --the method comprising the steps of-- to conform to current US practice.
Claim 12 line 9 reads “counterpulsation, and,” but is suggested to start the limitation beginning with the term “and” to begin as a new paragraph.
Claim 13 line 1 reads “wherein the configuring,” but is suggested to read --wherein configuring-- to conform to current US practice.


Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a compression device…to compress or decompress the wrapped limbs” in claim 1 lines 5-6 and claim 12 lines 4-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Namely, the “compression device” is being interpreted in accordance with Para. [0059] of the present application.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 13 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “intention” in claim 4 line 5 is used by the claim to mean “choice,” while the accepted meaning is “what one intends to do or bring about.” The term is indefinite because the specification does not clearly redefine the term.
Regarding claim 13, lines 4-5 recite the limitation “performing the test compression while incrementally increasing the test intensity,” which renders the claim unclear.  It is unclear how the method can increase the predetermined test intensity during the test period, since claim 12 lines 8-9, from which claim 13 depends, recites applying the predetermined test intensity for the test period.
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:



Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-13 are rejected under 35 U.S.C. § 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. § 101).
Claim 1 recites the limitation “a compression device wrapping around limbs of a subject” in line 5. It appears that the Applicant positively relates the limbs to the compression device.
Claim 11 recites the limitation “a cuff unit wrapping around the limbs” in lines 2-3. It appears that the Applicant positively relates the limbs to the cuff unit.
Claim 12 recites the limitation “a compression device wrapping around limbs of a subject” in lines 4-5. It appears that the Applicant positively relates the limbs to the compression device.
In the above claims, it appears the human body (i.e. the limbs) is being positively claimed. It is recommended that Applicant use language such as --whereby, for, or adapted to-- to avoid positively claiming the human body parts.
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2009/0036938 to Shipley et al (herein Shipley) in view of US Pat. 10,485,732 to Hart (herein Hart).
Regarding claim 1
Shipley does not disclose the controller configured to control the compression device to 10apply test compression to the limbs for a predetermined test period with predetermined test intensity before performing the external counterpulsation, configure personalized maximum compression intensity specified to the subject through the test compression, and control the compression device to perform the external 15counterpulsation on the basis of the configured maximum compression intensity.
However, Hart teaches a pressure wave therapy device (Fig. 1) including wherein the controller (control unit 102 including processor 106, Fig. 1) configured to control the compression device to 10apply test compression to the limbs for a predetermined test period with predetermined test intensity before performing the external counterpulsation (after the initial target treatment energy level is determined at step 206, processor 106 may control the treatment profile to include a ramp portion to determine the proper treatment profile, see steps 210-216 of Fig. 2a), configure personalized maximum compression intensity specified to the subject through the test compression (processor 106 may continue to ramp applied energy treatment level until the user indicates that pain is experienced, processor 106 then adjusts the treatment level down to an acceptable level at step 248, Fig. 2a), and control the compression device to perform the external 15counterpulsation on the basis of the configured maximum compression intensity (once the treatment profile is determined at step 220, the treatment is applied to the patient at step 228, Fig. 2a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control unit of Shipley to include initial configuration as taught by Hart in order to apply the proper pressure profile to the patient while minimizing patient discomfort (Hart Col. 1 lines 48-53).
Regarding claim 2, Shipley discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Shipley, as modified above, does not disclose wherein the controller performs the test compression while incrementally 20increasing the test intensity for the predetermined test period, and configures the maximum compression intensity on the basis of the increased test intensity when compression due to the increased test intensity is determined to exceed an acceptable compression range which is an acceptable range to the subject.
However, Hart teaches a pressure wave therapy device (Fig. 1) including wherein the controller performs the test compression while incrementally 20increasing the test intensity for the predetermined test period (processor 106 ramps the applied pressure treatment over a period of time, steps 212-216, Fig. 2a), and configures the maximum compression intensity on the basis of the increased test intensity when compression due to the increased test intensity is determined to exceed an acceptable compression range which is an acceptable range to the subject (processor 106 of control unit 102 sets a target treatment energy level, which is input by an operator or automatically, the energy level corresponding to a desired pressure applied to the user, Col. 4 lines 61 - Col. 5 line 5, Figs. 1-2a, pain threshold indicator 112 allows a user to indicate pain at an applied pressure, the processor 106 then adjusts the applied pressure accordingly, the pressure at which pain is indicated being a top threshold of the acceptable range, Col. 4 lines 10-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control unit of Shipley to include incremental test compression to determine an acceptable range as taught by Hart in order to apply the proper pressure profile to the patient while minimizing patient discomfort (Hart Col. 1 lines 48-53).
Regarding claim 3, Shipley discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Modified Shipley further discloses wherein the controller configures any one of test intensities at levels26English Translation of PCT/KR2018/007774Docket No. 4016-1049 before the test intensity is increased as the maximum compression intensity when compression due to the incrementally increased test intensity is determined to exceed the acceptable compression range (Hart when pain threshold indicator 112 indicates that pain is experienced by the user at an applied pressure, the processor 106 then adjusts the applied pressure downwards accordingly, Col. 4 lines 10-16).
Regarding claim 4, Shipley discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.  Shipley, as modified above, does not disclose a user input device generating, when pain occurs in the subject due to the compression of the limbs during the test compression and an operator or subject's intention is input in 10association with the pain, a notification signal associated with occurrence of the pain and outputting the notification signal to the controller, wherein the controller determines that compression due to the increased test intensity exceeds the acceptable compression range 15when the notification signal is received from the user input device.
However, Hart teaches a pressure wave therapy device (Fig. 1) including a user input device (pain threshold indicator 112 includes a microphone, a touchscreen, or biological sensors, Col. 4 lines 18-26) generating, when pain occurs in the subject due to the compression of the limbs during the test compression and an operator or subject's intention is input in 10association with the pain (pain threshold indicator 112 allows a user or operator to indicate “when the patient’s pain threshold has been reached,” Col. 4 lines 10-12), a notification signal associated with occurrence of the pain and outputting the notification signal to the controller (pain threshold 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control unit of Shipley to include a user input device for indication of pain as taught by Hart in order to avoid applying pressure beyond a user’s comfort.
Regarding claim 5, Shipley discloses all the claimed limitations, as discussed above with respect to the rejection of claim 4.
Modified Shipley further discloses wherein the user input device senses and recognizes an operator or 20subject's voice during the test compression (Hart pain threshold indicator 112 may be a microphone, Col. 4 lines 18-26), determines that the pain has occurred in the subject when a recognized voice signal corresponds to a predetermined reference voice signal, and generates the notification signal to output the notification signal to the controller (pain threshold indicator 112 as a microphone sends the signal to the control unit 10 indicating pain, the control unit 10 analyzes the voice signal, Col. 4 lines 18-26, Fig. 1).
Regarding claim 6, Shipley discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.  Shipley, as modified above, does not disclose a user input device sensing and recognizing an operator or subject's voice during the test compression, determining that pain has occurred in the subject when a recognized voice signal corresponds to a predetermined reference voice signal, and 5generating a notification signal associated with 
However, Hart teaches a pressure wave therapy device (Fig. 1) including 27English Translation of PCT/KR2018/007774Docket No. 4016-1049a user input device sensing and recognizing an operator or subject's voice during the test compression (pain threshold indicator 112 includes a microphone, Col. 4 lines 18-26), determining that pain has occurred in the subject when a recognized voice signal corresponds to a predetermined reference voice signal (pain threshold indicator 112 allows a user or operator to indicate “when the patient’s pain threshold has been reached,” Col. 4 lines 10-12), and 5generating a notification signal associated with occurrence of the pain to output the notification signal to the controller (pain threshold indicator 112 as a microphone sends the signal to the control unit 10 indicating pain, the control unit 10 analyzes the voice signal, Col. 4 lines 18-26, Fig. 1), wherein the controller determines that compression due to the increased test intensity exceeds the acceptable compression range when the notification signal is received from the user input 10device (when pain threshold indicator 112 indicates that pain is experienced by the user at an applied pressure, the processor 106 then adjusts the applied pressure downwards accordingly, Col. 4 lines 10-16).
Regarding claim 7, Shipley discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.  Shipley further discloses a biosignal sensing device measuring the biosignals of the 15subject during the test compression and outputting the biosignals to the controller (EKG machine 30 and hemodynamic sensor 40 measure the electrocardiogram and blood flow rate, the sensed signals being sent to control unit 10, Para. [0012], Fig. 1).  
Shipley, as modified above, does not disclose wherein the controller determines that compression due to the increased test intensity exceeds the acceptable compression range when 
However, Hart teaches a pressure wave therapy device (Fig. 1) including wherein the controller determines that compression due to the increased test intensity exceeds the acceptable compression range when the biosignals received from the biosignal sensing device 20corresponds to predetermined stress reference values (pain threshold indicator 112 includes physiological sensors such as an EEG or EMG sensor to measure biosignals of the patient, data from the sensors used by processor 106 to adjust treatment session parameters, step 248 and 228 of Fig. 2a, Col. 4 lines 18-26) and controls the compression device to perform the external counterpulsation on the basis of the controlled compression intensity (at step 248, processor 106 controls and adjusts the applied therapy based on the measured signals, Fig. 2a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control unit of Shipley to include therapy adjustment based on measured biosignals as taught by Hart in order to apply the proper pressure profile to the patient while minimizing patient discomfort (Hart Col. 1 lines 48-53).
Regarding claim 8
Modified Shipley further discloses wherein the controller determines that compression due to the 28English Translation of PCT/KR2018/007774Docket No. 4016-1049increased test intensity exceeds the acceptable compression range when the electrocardiogram and the blood flow rate respectively measured by the electrocardiogram measuring unit and the blood flow rate measuring unit reach predetermined stress reference values 5during the test compression (Hart’s pain threshold indicator 112 can utilize biological sensors as input, Hart Col. 4 lines 18-26, Shipley control unit 10 utilizes EKG sensor 30 and hemodynamic sensor 40).
Regarding claim 9, Shipley discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Hart discloses the claimed invention except for the test intensity being 0.095-0.122 kgf/cm2, but discloses compression intensity being 1.428-5.09 kgf/cm2.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to decrease the applied pressure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and it appears that the applied compression would perform equally as well at 0.095-0.122 kgf/cm2.  In re Aller, 105 USPQ 233.
Regarding claim 10, Shipley discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Shipley further discloses wherein the controller analyzes an electrocardiogram and a blood flow rate among the biosignals to calculate a compression/decompression timing control signal for the external counterpulsation on the 15basis of the maximum compression intensity configured through the test compression (control unit 10 receives signals from EKG machine 30 and hemodynamic sensor 40 to synchronize applied counterpulsation with cardiac phases, Para. 
Regarding claim 11, Shipley discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Shipley further discloses wherein 20the compression device includes a cuff unit wrapping around the limbs (cuffs 20 are wrapped around the user’s legs, Fig. 1), and a drive unit electrically driving the cuff unit to allow the limbs to be compressed or decompressed (control unit 10 drives the stimulation transducers 15 embedded in cuffs 20, Fig. 1).
Regarding claim 12, Shipley discloses a method of controlling an external counterpulsation 25system (counterpulsation therapy system, Fig. 1) that senses biosignals to monitor a heart condition and performs external counterpulsation on the basis of the monitored heart condition (EKG machine 30 and hemodynamic sensor 40 are used as feedback to control the system, Para. [0012]) by controlling a compression device wrapping around 29English Translation of PCT/KR2018/007774Docket No. 4016-1049limbs of a subject to compress and decompress the wrapped limbs (cuffs 20 including stimulation transducers 15 are wrapped around the user’s legs, Fig. 1), the method comprising: controlling the compression device (control unit 10 controls the stimulation transducers 15 in cuffs 20, Fig. 1).
Shipley does not disclose the controlling the controller to apply test compression to the limbs for a predetermined test period with predetermined 5test intensity before performing the external counterpulsation, and configuring personalized maximum compression intensity specified to the subject through the test compression; and controlling the compression device to 
However, Hart teaches a pressure wave therapy device (Fig. 1) including controlling the controller to apply test compression to the limbs for a predetermined test period with predetermined 5test intensity before performing the external counterpulsation (after the initial target treatment energy level is determined at step 206, processor 106 may control the treatment profile to include a ramp portion to determine the proper treatment profile, see steps 210-216 of Fig. 2a), and configuring personalized maximum compression intensity specified to the subject through the test compression (processor 106 may continue to ramp applied energy treatment level until the user indicates that pain is experienced, processor 106 then adjusts the treatment level down to an acceptable level at step 248, Fig. 2a); and controlling the compression device to perform the external counterpulsation on the basis of the configured maximum compression 10intensity (once the treatment profile is determined at step 220, the treatment is applied to the patient at step 228, Fig. 2a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control unit of Shipley to include initial configuration as taught by Hart in order to apply the proper pressure profile to the patient while minimizing patient discomfort (Hart Col. 1 lines 48-53).
Regarding claim 13, Shipley discloses all the claimed limitations, as discussed above with respect to the rejection of claim 12.  Shipley, as modified above, does not disclose wherein the configuring the personalized maximum compression intensity specified to the subject through the test compression includes: 15performing the test compression while incrementally increasing the test intensity for the predetermined test period; and configuring the maximum 
However, Hart teaches a pressure wave therapy device (Fig. 1) including wherein the configuring the personalized maximum compression intensity specified to the subject through the test compression includes: 15performing the test compression while incrementally increasing the test intensity for the predetermined test period (processor 106 ramps the applied pressure treatment over a period of time, steps 212-216, Fig. 2a); and configuring the maximum compression intensity on the basis of the increased test intensity when compression due to the increased test intensity is determined to exceed an acceptable compression 20range which is an acceptable range to the subject (processor 106 of control unit 102 sets a target treatment energy level, which is input by an operator or automatically, the energy level corresponding to a desired pressure applied to the user, Col. 4 lines 61 - Col. 5 line 5, Figs. 1-2a, pain threshold indicator 112 allows a user to indicate pain at an applied pressure, the processor 106 then adjusts the applied pressure accordingly, the pressure at which pain is indicated being a top threshold of the acceptable range, Col. 4 lines 10-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control unit of Shipley to include incremental test compression to determine an acceptable range as taught by Hart in order to apply the proper pressure profile to the patient while minimizing patient discomfort (Hart Col. 1 lines 48-53).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2008/0139949 to Caldarone et al, US 6,450,981 to Shabty et al, US 2012/0277641 to Wasowski, US 20200297574 to Poon, and US 2015/0290073 to Reeves et al each recite a counterpulsation therapy system.
US 2017/0105898 to Taylor et al, US 2017/0035650 to Taylor et al, US 2008/0319248 to Lewis, US 2018/0098707 to Salamon et al, US 2015/0133721 to Roth, US 2013/0171599 to Bleich et al, US 2016/0135693 to Tanaka, US 2014/0277241 to Bleich et al, US 2003/0233061 to Hui, and US 10,478,708 to Bleich et al each recite a compression system including biological sensor feedback for control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785